OPINION — AG — ** SUPERIOR COURT — EXISTENCE — COUNTY — JUDGES ** INASMUCH AN APPROPRIATION HAVE NOT BEEN MADE BY THE LEGISLATURE TO PAY THE ANNUAL SALARIES OF THE JUDGE AND COURT REPORTER OF THE COURT REFERRED (LAWTON), SUCH SALARIES CANNOT BE PAID (OTHER THAN THE AMOUNT PAYABLE TO THE REPORTER FROM THE COURT FUND OF THE COUNTY) UNLESS AND UNTIL AN APPROPRIATION IS MADE TO PAY THE SAME (SEE: 'ROUNDTREE V. STATE' 197 P.2d 973) THAT IS, UNLESS THE GOVERNOR AUTHORIZES THE PAYMENT THEREOF FROM THE " GOVERNOR'S CONTINGENCY AND EMERGENCY FUND " (POPULATION, CENSUS FIGURES) CITE: 20 Ohio St. 109 [20-109], 20 Ohio St. 141.1 [20-141.1], 20 Ohio St. 161 [20-161] (FRED HANSEN)